—Order, Supreme Court, New York County (Seymour Schwartz, J.), entered April 21, 1993, which granted defendants’ motion to dismiss the complaint, unanimously affirmed, without costs.
Each cause of action asserted in the complaint arises out of the allegedly improper interrogation of plaintiff by his superiors on October 22, 1991. Plaintiff’s collective bargaining agreement defines a "grievance” to specifically include violations of interrogation procedures, and since plaintiff waived his right to seek judicial resolution of such conflicts as a condition of employment pursuant to article XXI (§§ 3 and 11) of the collective bargaining agreement, the complaint was properly *285dismissed. Concur—Sullivan, J. P., Wallach, Ross, Rubin and Williams, JJ.